890 So. 2d 312 (2004)
Lisa SCHRADER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D04-4139.
District Court of Appeal of Florida, Second District.
December 3, 2004.
SALCINES, Judge.
Lisa Schrader seeks review of the order denying her motion for jail credit. Because her direct appeal is currently pending *313 in this court, the circuit court did not have jurisdiction to rule on her motion. See Day v. State, 770 So. 2d 1262 (Fla. 1st DCA 2000) (holding that effective January 13, 2000, a party may not file a Florida Rule of Criminal Procedure 3.800(a) motion during the pendency of a direct appeal). Accordingly, we reverse the order of the circuit court and remand with instructions to dismiss Schrader's motion for jail credit without prejudice for her to refile after her direct appeal is final.
Reversed and remanded.
CANADY and VILLANTI, JJ., concur.